Mr. Justice Magruder delivered the opinion of the court: First—This is an original bill, filed by the plaintiff in error, as an infant, to impeach a decree for error apparent on its face. The infant plaintiff in error, who files the bill, was a party defendant in the proceeding, in which the decree, alleged to be erroneous, was entered. That such a bill may be filed by an infant defendant is settled by the decisions of this court. (Loyd v. Malone, 23 Ill. 41; Kuchenbeiser v. Beckert, 41 id. 172; Gooch v. Green, 102 id. 507; Lloyd v. Kirkwood, 112 id. 329). Second—The plaintiff in error is the grand-daughter of Stephen S. Clark, who was a brother of the deceased testator, William C. Clark. It appears that she was not living at the time of the death of William C. Clark in 1882. Her grandfather, Stephen S. Clark, was living in 1882 when his brother, the deceased testator William C. Clark, died. The clauses of thé will of William C. Clark, which are material to the decision of this case, are as follows: “I give and bequeath to my beloved wife, Sarah Clark, all of my real estate, personal property, moneys, goods, chattels and effects of any and every nature whatsoever to her sole use and benefit her lifetime; that, after the death of my beloved wife, Sarah Clark, whatever remains of my property I will that it be divided as hereinafter mentioned;” the will, after making about thirteen bequests to testator’s various relatives, (excepting the gift of $1000.00 to Lydia Thomas, a sister of the testator’s wife), proceeds as follows: “I will that the residue of my estate, if there be any left, be divided according to the statute of the State of Illinois amongst all of my heirs, except those above named that I have excluded.” Among the thirteen bequests above mentioned, (which was evidently omitted by mistake in the will, as set out in Kinney v. Keplinger, 172 Ill. 449, but which appears in the will as it is set out in this record), is the following: “I will and bequeath to my brother, Stephen S. Clark, $100.00, and he is to have nothing more out of my estate.” By the language of the clause last quoted Stephen S. Clark, the grandfather of plaintiff in error, was excluded from taking anything more of the testator’s estate than the $100.00 expressly given to him. If the plaintiff in error has any interest in the estate of William C. Clark, it must be an interest which she inherits from or through her deceased grandfather, Stephen S. Clark; and if Stephen S. Clark took nothing at the death of the testator, then plaintiff in error has no interest whatever in his estate. The defendants in error contend that the property, devised by the residuary clause, vested in those who were heirs of the testator at the time of his death, except such as were excluded by the express terms of the will. On the other hand, plaintiff in error contends that the bequest of the residuum was a contingent devise not taking effect until the death of the widow in 1896, and that it then passed to any of the testator’s heirs-at-law, who were then living, and not expressly excluded by the will. As Stephen S. Clark had died before the death of the widow, Sarah Clark, then if the devise of the residuum, did not take effect until the death of Sarah Clark, an interest in such residuum would have passed to the plaintiff in error, as the heir of her deceased grandfather or father. The court below in its decree found that those, who were to take under the residuary clause, were such as were heirs of William C. Clark at the time of his death and not excluded by the express terms of the will; in other words, that the title vested at the-time of the death of the testator. We are of the opinion, that the court below correctly construed the meaning of the residuary clause. The testator directs that the residue of his estate “be divided according to the statute of the State of Illinois amongst all of my heirs, except those above named that I have excluded.” He had previously in his will mentioned his relatives by name, and evidently had in his mind those who should be his heirs at the time of his death, and not those who should be his heirs at some future time when his wife should die. “Ordinarily, the words ‘heirs,’ or ‘heirs-at-laws,’ are used to designate those persons who answer this description at the death of the testator. The word, ‘heir,’ in its strict and technical import, applies to the person or persons appointed by law to succeed to the estate in case of intestacy. (2 Blackstone’s Com. 201; Rawson v. Rawson, 52 Ill. 62). Hence, where the word occurs in a will, it will be held to apply to those who are heirs of the testator at his death, unless the intention of the testator to refer to those, who shall be his heirs at a period subsequent to. his death, is plainly manifested in the will.” (Kellett v. Shepard, 139 Ill. 433). There is nothing in the will in the' case at bar to indicate, that the testator intended to refer to those who should be his heirs at any period subsequent to his death. Title under the residuary clause of the will of William C. Clark vested immediately upon the death of the testator in those of his heirs, who were not excluded by the terms of the will; and the vesting of such title was not postponed until the death of his widow. Unless very clear words to the contrary are found in the will, estates are deemed to vest immediately upon the death of the testator. The law always gives preference to vested over contingent remainders. It does not favor the abeyance of estates. Estates in remainder vest at the earliest period possible, unless a contrary intention on the part of the testator is clearly manifest. (Kellett v. Shepard, supra). Where there is a gift for life and a direction to pay the remainder-man upon the death of the life tenant, the gift in remainder vests at once upon the death of the testator, (Scofield v. Olcott, 120 Ill. 362; 2 Jarman on Wills, pp. 458-476), unless it appears that futurity is annexed to the substance of the gift, and does not relate to the time of payment only. In the absence of a contrary indication of testamentary intent, a devise of a life estate, with remainder over to a class of persons not named but described, will vest the remainder at the testator’s death in the persons then comprising the class, the right of enjoyment only being postponed. (Knight v. Pottgieser, 176 Ill. 368). In Grimmer v. Friederich, 164 Ill. 245, where there was a devise to the testator’s widow for life, with provision that, after her death, “all the remainder shall be equally divided among- my surviving children and their heirs,” it was held that the devise created a vested remainder in children surviving the testator, and that the vesting was not postponed until the death of the widow. The rule is that, when the will speaks of the device as taking effect after or upon the death of the tenant of the particular estate, such words will ordinarily, if standing ai one. in the will, be construed as referring to the time when the estate will vest in possession only. (Bates v. Gillett, 132 Ill. 287). The principles, applicable to devises of real estate, apply generally to gifts of personal property. (Knight v. Pottgieser, supra; Scofield v. Olcott, supra). Where there is no original gift of personalty, but only a direction to pay at a future time, the vesting will ordinarily be postponed until the time of payment. But, if it appears that the time relates only to the payment, and is not annexed to the substance of the gift, the legacy is at once vested. (Carper v. Crowl, 149 Ill. 465; Knight v. Pottgieser, supra; Ducher v. Burnham, 146 Ill. 9). Under the authorities above referred to, it must be held that the title to the residuary estate, named in the will of William C. Clark, vested at his death in those persons who were his heirs at that time, except such heirs as were excluded by the express terms of the will; and Stephen S. Clark, the grandfather of the plaintiff in error and the brother of the deceased testator, who was alive at the time of the death of the testator, was excluded by the will from taking anything thereunder. It follows, that no interest ever passed to Stephen S. Clark, which could have descended to his grand-daughter, the present plaintiff in error. As, therefore, the plaintiff in error has no interest in the estate of William C. Clark, it makes no difference what interest other persons may have taken therein; and it is not necessary to consider the questions raised as to such interests. The decree, here attacked as having given a wrong construction to the will, was correct so far as the present plaintiff in error is concerned. Third—It is urged on behalf of the heirs of Sarah Clark, the widow of the testator, that the decree, entered at the November term, 1898, of the Morgan county circuit court, was erroneous as to them, upon the alleged ground that the widow, Sarah Clark, was an heir "of her deceased husband at the time of his death, and, as such, was entitled to all his personal property and one-half of his real estate, he having died without children. As we read the record, all the heirs of Sarah Clark, the widow, both adults and infants, were parties defendant to the proceeding, which resulted in the decree of November, 1898. That decree is binding upon the adult heirs of Sarah Clark, unless it be reversed by a direct proceeding. The right to attack a decree for error upon the face of it by an original bill, under the authorities already referred to, is given only to an infant defendant, and not to an adult defendant who has been duly served. It is claimed, however, that Solomon Morris, one of the heirs of Sarah Clark, the widow, and an infant defendant in the original proceeding, which resulted in the decree here attacked, filed a petition in the court below to become a party complainant, and therein charged that the decree was erroneous in excluding the heirs of Sarah Clark. We decline to pass upon the question, whether the decree was erroneous or not in this respect, for the reason that Solomon Morris is not in a position to attack the validity of the decree before this court. The only plaintiff in error, complaining before this court, is the infant, Inathe Clark. No writ of error has been sued out by Solomon Morris. There is no assignment of errors upon, this record by Solomon Morris, or by any guardian ad litem, or next friend, acting for Solomon Morris. The only assignment of error, made upon the’present record, is an assignment of error by plaintiff in error, Inathe Clark, to the effect that the court below erred in sustaining the demurrer to the bill, etc. The present plaintiff in error, Inathe Clark, can only allege errors, which relate to her own interest. She cannot allege errors, which relate exclusively to Solomon Morris, who is not complaining, and who is not before the court. Nor can Solomon Morris allege errors, inasmuch as he has not sued out any writ of error, or assigned any errors upon the record. (Richards v. Greene, 78 Ill. 525). The decree of the circuit court is affirmed. Decree affirmed.